DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claim 30 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding A) a vehicular telemetry hardware system configured to be disposed in a vehicle and coupled to a diagnostic port of the vehicle, the telemetry hardware system comprising: at least one processor; a GPS module in communication with the at least one processor; a non-volatile memory in communication with the at least one processor and configured to log data; and a diagnostic port interface in communication with the at least one processor and configured to connect to and communicate with a network communication bus of the vehicle; B) a telemetry wireless beacon system in communication with the vehicular telemetry hardware system, the telemetry wireless beacon system comprising: a wireless beacon communication device coupled to the vehicular telemetry hardware system; and a beacon device wirelessly communicating with the wireless beacon communication device, the beacon device associated with equipment that is associated with the vehicle, the beacon device comprising a sensor configured to sense data indicative of a condition of the equipment; and, C) a gateway in communication with the vehicular telemetry hardware system and configured to connect to the diagnostic port of the vehicle, the gateway configured to allow communication between the vehicular telemetry hardware system and the diagnostic port of the vehicle;” as required by independent claim 30. The closest prior art of record teaches a vehicular telemetry system that utilizes wireless beacons and communicates with a diagnostic port (see Lowrey figure 1 and columns 4-6 as well as Fast figure 20 and paragraphs 425-430). 
Because claims 31-44 depend directly or indirectly on independent claim 30, these claims are considered allowable for at least the same reasons noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181